DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued 35 U.S.C. § 112(a) rejection is withdrawn in view of Applicant’s remarks.

 	The Applicant’s arguments with respect to claims #1-20 in the reply filed on September 20, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1-20 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “the side reflector including one or more pigments that absorb light in at least a portion of a spectrum of light emitted by the first phosphor converted LED pixel” (claim 1); and “one or more pigments dispersed in the binder material; and phosphor particles dispersed in the binder material, one or more of the pigments absorbing light at a wavelength emitted by the phosphor particles” (claim 17).
See Lu, FIG. 8.  Lu also teaches a side reflector 44 comprising pigments.  Id. at FIG. 4, ¶¶ [0027]-[0030].  However, Lu does not teach the pigments absorb light in at least a portion of a spectrum of light emitted by the first phosphor converted LED pixel because they instead absorb light to alter the color of the diffuse reflective sidewall to more closely match the off-state color of the wavelength converting structure over the LED.  Id. at ¶¶ [0027], [0030].  There is no indication that Lu’s pigments absorb emitted light from a first phosphor.
		As to claim 17, Bibl et al. (U.S. Patent Publication No. 2012/0286220 A1), hereafter “Bibl”, teaches the opposite limitation- that pigments absorb wavelengths other than those emitted by phosphors.  See Bibl, ¶ [0101].
 		Furthermore as to claim 17, Takasu et al. (U.S. Patent Publication No. 2012/0286220 A1), hereafter “Takasu”, teaches a fluidity controlling agent i.e. silica that has a small ability to absorb light at a phosphor-converted wavelength.  See Takasu, ¶ [0162].  However, silica and the other fluidity controlling agent materials taught by Takasu cannot correspond to the instant claimed “one or more pigments”.
		No other prior art was found.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829